Citation Nr: 9915143	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  95-36 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1963 to February 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
March 1995 the RO, in pertinent part, denied entitlement to 
service connection for PTSD.  


FINDINGS OF FACT

1.  The record does not establish that the veteran engaged in 
combat in service.  

2.  There is no competent evidence of stressor corroboration 
to support a diagnosis of PTSD resulting from military 
service.

3.  The medical evidence does not establish a clear diagnosis 
of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 
1991);  38 C.F.R. §§ 3.303, 3.304(f) (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Review of the service medical records shows that there were 
no complaints of, diagnosis of or treatment for any mental 
disorders during active duty.  A treatment record dated in 
August 1964 showed that the veteran was working in the 
laundry at that time.  

Review of the service personnel records shows that the 
veteran was assigned at one time to the USS Constellation.  
His military occupational specialty (MOS) was listed as 
laundryman.  He also performed duties as a messman.  He did 
not receive any awards or decorations showing participation 
in combat.  

On a VA discharge summary dated in June 1994, it was noted 
the veteran claimed he had three tours of duty in Vietnam and 
was subjected to heavy artillery fire.  During the veteran's 
hospitalization, he was confronted by a Vietnam veteran.  
Thereafter, the veteran reported that he had not, in fact, 
been exposed to the amount of combat he described.  It was 
noted that except for self-reporting, there was no 
documentation to make a diagnosis of PTSD.  

A VA PTSD examination was conducted in August 1994.  The 
veteran reported that he served on the USS Constellation 
where he was a bomb handler.  He described an incident 
wherein there was an explosion on the ship and he had to help 
clean up body parts.  It was the examiner's opinion that the 
veteran had some of the criteria for PTSD but did not fully 
meet the DSM-III diagnostic criteria for a PTSD disorder.   

A psychiatric assessment for a VA PTSD hospitalization 
program conducted in April 1995 included a diagnosis of PTSD 
as a result of "war experience stress."  It was noted that 
the veteran served on an aircraft carrier where he loaded 
ammunition and bombs.  

Stressors reported included the explosion of a sidewinder 
missile magazine.  The veteran helped with stretchers at that 
time.  Another reported stressor was observing pilots 
ejecting from a plane crash.  He also described situations on 
board the ship wherein he had to catch bombs that were 
accidentally dropped by planes on the ship.  

A PTSD pyscho-social/military history was also conducted in 
April 1995.  The veteran reported that he was a gunner's mate 
and bomb handler.  He reported seeing another serviceman 
killed as a result of a sidewinder explosion.  Three other 
sailors were wounded from the explosion.  It was the opinion 
of the person conducting the survey that the veteran appeared 
to have PTSD as a result of his experiences on board a ship 
stationed off Vietnam even though he did not see direct 
combat.  

On a Confidential Ad Hoc Summary dated in August 1995, 
chronic PTSD was diagnosed.  Stressors reported were missile 
explosions on board ship that resulted in the deaths of other 
sailors, handling of body parts and dealing with near death 
experiences.  

The veteran submitted a statement listing his in-service 
stressors in July 1995.  His first traumatic experience was 
the death of John F. Kennedy when his ship was placed on 
general quarters.  The veteran was scared because his duty 
station was in the forward bomb magazine.  In August 1964, a 
pilot the veteran had befriended, LTJG. Everett Alverez, was 
shot down.  He reported that he had loaded the pilots plane 
with bombs numerous times.  In March 1965, an explosion 
occurred in the ship's rocket and missile magazine.  The 
veteran was 10 to 20 feet away from the explosion which 
knocked him to the ground.  Afterwards, all the veteran could 
see was blood and body parts.  One man was killed and three 
others were wounded.  The veteran helped clean up the deck 
after the accident.  He reported that on other occasions he 
felt uneasy when loading and unloading bombs because he was 
afraid of being blown off the deck of the ship by jet exhaust 
or high winds.  

A March 1996 lay statement from J. C. W. and an undated 
statement from F. W. showed that the authors noticed a change 
in the veteran after his discharge from active duty.  

The transcript of a local RO hearing conducted in March 1996 
is of record.  The veteran testified that he did not 
personally know any people who were killed or wounded by an 
explosion in a missile magazine.  The explosion was caused by 
a sidewinder missile.  The veteran did not work on the deck 
division of the Constellation but rather worked in the 
laundry his whole tour.  He was a gunner's mate during 
general quarters.  

A letter dated in August 1996 from the U.S. Army and Joint 
Services Environmental Support Group (ESG) has been 
associated with the claims file.  It was reported that ESG 
was unable to locate any U.S. Navy casualty data concerning 
the death of Everett Alverez.  They were unable to confirm an 
explosion occurring aboard the USS Constellation in March 
1965.  ESG could not verify that the veteran handled bombs 
during his tour aboard the Constellation.  The records show 
that he was a messman from October 1, 1964 to January 12, 
1965.  It was further reported that stressors such as the 
veteran seeing body parts were seldom found in combat 
records.  

Criteria

Generally, for service connection to be granted, it is 
required that the evidence establish a particular injury or 
disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303(d).

Adjudication of a well-grounded claim of service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).  

In addition section (f) of 38 C.F.R. § 3.304, pertaining to 
the adjudication of PTSD claims, provides that: 

Service connection for PTSD requires medical 
evidence establishing a clear diagnosis of 
the condition, credible supporting evidence 
that the claimed in-service stressor actually 
occurred, and a link, established by medical 
evidence, between current symptomatology and 
the claimed in service stressor.  If the 
claimed stressor is related to combat, 
service department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be 
accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the 
claimed in-service stressor.

The award of service connection for PTSD, therefore, requires 
the presence of three elements:  (1) a current, clear medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and, (3) 
medical evidence of a causal nexus between current 
symptomatology and the specified claimed in-service stressor.

The claims file contains diagnoses of PTSD as evidenced by VA 
hospitalization records dated in April 1995 and August 1996.  
The PTSD was linked to the stressors the veteran experienced 
during active duty.  Thus, the Board finds the record 
establishes the first and third elements set out above.  
38 C.F.R. § 3.304(f).

Therefore, the claim for service connection for PTSD in this 
appeal must be decided based upon the question of whether the 
in-service stressor(s) reported by the veteran and relied 
upon by the competent medical professionals diagnosing PTSD 
occurred, as substantiated by competent corroborating 
evidence.  That question involves both consideration of the 
facts as presented and the credibility of the evidence 
contained in the instant record.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court")"  has held that, "[i]t 
is the duty of the BVA as the fact finder to determine 
credibility of the testimony and other lay evidence."  
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  

The Court noted that the evidence necessary to establish the 
existence of the recognizable stressor during service will 
vary depending on whether or not the veteran was "engaged in 
combat with the enemy" under 38 U.S.C.A. § 1154(b) (West 
1991) and 38 C.F.R. § 3.304 (1996), as determined through 
recognized military citations or other service department 
evidence.  

In other words, a veteran's bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  If the determination of combat 
status is affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki at 98 (emphasis added).

The Court, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1 Part VA,  7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a non-combat stressor 
"may be obtained from" service records or "other sources."  

The Court further held that while the MANUAL M21-1 provisions 
did not expressly state whether the veteran's testimony 
standing alone could constitute credible evidence of the 
actual occurrence of a non-combat stressor, the Court's 
holding in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
established, as a matter of law, that "if the claimed 
stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."  

Further, the Court held in Moreau, the fact that a medical 
opinion was provided relating PTSD to events the veteran 
described in service could not constitute "credible 
supporting evidence" of the existence of the claimed non-
combat stressor.  Id.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  The Court found that DSM-IV altered the criteria 
for assessing the adequacy of the stressor from an objective 
to a subjective basis.  

The Court further found that where there was "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did 
not make a finding that the reports were incomplete, the 
adequacy of the stressor had to be presumed as a matter of 
law.  (The concurring opinion goes further and states that 
the case also holds that where there is an "unequivocal" 
diagnosis of PTSD, the adequacy of the symptoms to support 
the diagnosis, as well as the sufficiency of the stressor, 
are presumed.  Id. at 153).  




In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
the sufficiency of the stressor is a medical determination, 
and therefore adjudicators may not render a determination on 
this point in the absence of independent medical evidence.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

The Board must initially address the question of whether the 
claimant has presented evidence of a well grounded claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

The evidence, in brief, shows that the appellant served on 
the USS Constellation during active duty, that he reported he 
was exposed to stressors during such service, and that PTSD 
has been diagnosed by VA medical professionals which has been 
linked to the in-service stressors.  

In view of these findings, the Board has concluded that the 
veteran's claim is not implausible; therefore, the Board must 
determine if VA has a further obligation to assist him, more 
than it already has, in the development of the claim.

The veteran has not identified any additional, relevant 
evidence that has not been requested or obtained.  The Board 
thus finds that all relevant evidence necessary for an 
equitable disposition of the appeal has been obtained to the 
extent possible, and no further assistance is required to 
comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.  

The Board finds that, upon review of the relevant legislation 
and case law, it is clear that the question of the existence 
and character of an event claimed as a recognizable stressor 
is a matter solely within the providence of adjudicatory 
personnel.  That is the issue addressed herein.  

The Board, insofar as it finds below that there is no 
recognizable stressor, does not reach questions of whether 
the events claimed by the veteran were sufficient to 
constitute a stressor for the purpose of causing PTSD, or 
whether the remaining elements required to support the 
diagnosis of PTSD have been met, both matters that require 
competent medical opinions and expertise.

In the instant case, the Board concludes that the veteran did 
not engage in combat with the enemy and is thus not entitled 
to the presumptions under 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).  He did not receive any awards or decorations 
denoting participation in combat.  He originally claimed that 
he had three tours of duty in Vietnam.  However, he later 
admitted that he did not experience the combat he earlier 
alleged.  His MOS during the Vietnam War was messman and 
laundryman.  

The stressors which the veteran reported consisted of the 
following: witnessing the explosion of a sidewinder missile 
which killed one crewman and injured three others in March 
1964 and cleaning up the aftermath including body parts ; 
observing pilots ejecting from a plane that had crashed; the 
shooting down of a pilot named Alverez whom the veteran had 
befriended; having to catch bombs which were accidentally 
dropped by planes; and feeling that he could be blown off his 
ship by jet exhaust or high winds while arming planes.  He 
provided no other identifying information on the claimed 
stressors.  

The RO attempted to verify the veteran's claimed stressors 
through the ESG.  ESG responded that they could not verify an 
explosion on the USS Constellation which occurred in March 
1965 or the death of a pilot named Everett Alverez.  
Additionally, ESG could not verify that the veteran handled 
bombs during his tour aboard the Constellation.  The Board 
notes that, other than the March 1965 missile magazine 
explosion, the veteran has not provided full names, dates, 
locations and/or unit designations by which verification 
could be attempted.  

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD must be denied as none of the 
veteran's claimed stressors have been corroborated by 
credible supporting evidence and the veteran has not provided 
additional information sufficient to attempt additional 
verification of the claimed incidents.  

The Court has held that asking a veteran to provide the 
underlying facts, i.e., the names of individuals involved, 
the dates, and the places where the claimed events occurred, 
does not constitute an impossible or onerous task.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

A review of the available evidence in the claims file reveals 
no supporting lay statements from the veteran's fellow unit 
members or others who may have witnessed or participated in 
the alleged events.  In short, the sole supporting evidence 
that the alleged stressful events occurred is the notation of 
such experiences as recorded by medical professionals in 
connection with treatment and evaluation.  

A non-combat veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence that the claimed stressors actually occurred.  Cohen 
v. Brown, supra at 20 (citing Doran v. Brown, 6 Vet. App. 
283, 289 (1994)).  




The Board also notes that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396.  

In reaching the present determination, the Board considered 
the criteria under 38 U.S.C.A. § 1154, and would emphasize at 
this juncture that it is cognizant of the circumstances, 
conditions, and hardships attendant to service in Vietnam.  
However, service in Vietnam is not service in combat.  Wood 
v. Derwinski, 1 Vet. App. at 193 (1991).  

The evidentiary record in this case clearly shows that a 
diagnosis of PTSD has not been substantiated, and there is no 
evidence that the veteran served in combat.  Therefore, the 
pertinent governing criteria do not provide a basis upon 
which to predicate a grant of entitlement to service 
connection.

In summary, the veteran's military records show an MOS 
unrelated to combat during the Vietnam War.  He is without 
combat awards or citations.  Nor is there support in either 
military records or statements by third parties as to the 
occurrence of the alleged events.  Without credible 
supporting evidence that the claimed in-service stressors 
actually occurred, the diagnosis of PTSD opined to be 
causally related to the claimed stressful in-service events, 
is not supportable.  

The diagnosis of PTSD was based upon interviews with the 
veteran and on a history of stressors as related by him.  The 
Board is not bound to accept medical opinions which are based 
on history supplied by the veteran where that history is 
unsupported or based on inaccurate factual premises.  See 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  


Moreover, the Board is not required to accept a physician's 
diagnosis "[j]ust because a physician or other health care 
professional accepted the appellant's description of his 
[wartime] experiences as credible and diagnosed the appellant 
as suffering from PTSD."  West v. Brown, 7 Vet. App. 70, 77 
(1994) quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

In conclusion, the Board has determined that there is no 
credible supporting evidence that any of the claimed in-
service stressors actually occurred.  See West v. Brown, 
7 Vet. App. 70, 79-80 (1994).  Thus, there is no clear, 
probative diagnosis of PTSD shown to be related to recognized 
military stressors.  In light of the above, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies; the 
preponderance of the evidence is against the claim of service 
connection for PTSD.  38 C.F.R. § 3.304(f).


ORDER

Entitlement to service connection for PTSD is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

